DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chapuis (U.S. Patent No. 7,554,778 B2) in view of Menard et al. (U.S. Publication No. 2017/0184642 A1).

With respect to claim 1, Chapuis discloses a circuit comprising:
a controller to control a system (see controller shown in Figs. 1, 2 and 6; which communicates with each one of the plurality of groups for fault management over respective unidirectional or bidirectional serial lines);
a shift register (see status register 166 shown in Fig. 2); and
(the fault manager 168 shown in Fig. 2 determines appropriate action of the detected fault conditions);
wherein the controller is connected to a first voltage supply and has an input for receiving serial output data of the shift register (see controller 102 connected to Vs which is the voltage supply shown in Fig. 1; see status register 166 and serial interface 172 shown in Fig. 2), the input being connected to a serial output of the shift register (see shift register connected to the input of the serial interface 172 shown in Fig. 2),
wherein the shift register has at least one data input (the status register 166 determines appropriate action for the detected fault conditions; col. 5, line 65-col. 6, line 2).
   Chapuis doesn’t specifically disclose the controller being a microntroller and wherein the diagnostic circuit diagnoses a second voltage supply and a diagnostic output of the diagnostic circuit is connected to a data input of the shift register for inputting a diagnostic bit.
      Menard et al. discloses the controller being a microntroller (see para 0016, lines 1-2 which discloses a microcontroller) and wherein the diagnostic circuit diagnoses a second voltage supply (the second voltage supply 26 is connected to a brownout detector 52 detects if the mains power supply is below a previously set threshold; para 0018, lines 1-17) and a diagnostic output of the diagnostic circuit is connected to a data input of the shift register for inputting a diagnostic bit (para 0016, lines 1-10; see second voltage supply).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chapuis to include the controller being a microntroller and wherein the diagnostic circuit diagnoses a second voltage supply and a diagnostic output of the diagnostic circuit is connected to a data input of the shift register for inputting a diagnostic bit as taught by Menard et al. to include a micrcontroller for it’s low time required for performing it’s operation and 

With respect to claim 2, Chapuis discloses the circuit according to claim 1, wherein the data input is part of a parallel interface of the shift register (the status register 166 determines appropriate action for the detected fault conditions; col. 5, line 65-col. 6, line 2).

With respect to claim 3, the combination of Chapuis and Menard et al. discloses the circuit according to claim 1, wherein the data input of the shift register is set up to store the diagnostic bits in a memory location (see Chapuis 174 shown in Fig. 2; memory device), the content of which is output first at the serial output (see Chapuis serial interface 172 shown in Fig. 2).

With respect to claim 4, the combination of Chapuis and Menard et al. discloses the circuit according to claim 3, wherein the shift register (see Chapuis status register 166 shown in Fig. 2) is set up to apply the value of the corresponding diagnostic bit to the input of the microcontroller without the application of a clock signal at a clock input of the shift register and/or a logic voltage applied to the shift register (see Chapuis col. 4, line 61- col. 5, line 5).

With respect to claim 5, the combination of Chapuis and Menard et al. discloses the circuit according to claim 1, further comprising:
one or more sensors (see Chapuis sensors 164 shown in Fig. 2), which are designed to connect to the second voltage supply (see Menard et al. the second voltage supply 26 is connected to a brownout detector 52 detects if the mains power supply is below a previously set threshold; para 0018, lines 1-17),
(see Chapuis sensors 164 shown in Fig. 2) for inputting sensor data (see Chapuis controller 102 connected to Vs which is the voltage supply shown in Fig. 1).

With respect to claim 6, the combination of Chapuis and Menard et al. discloses the circuit according to claim 1, wherein the diagnostic circuit is designed to connect to the second voltage supply (see Menard et al. the second voltage supply 26 is connected to a brownout detector 52 detects if the mains power supply is below a previously set threshold; para 0018, lines 1-17). 

With respect to claim 7, the combination of Chapuis and Menard et al. discloses the circuit according to claim 6, wherein the diagnostic circuit is set up to signal an undervoltage or overvoltage of the second voltage supply via a bit value (see Menard et al. the second voltage supply 26 is connected to a brownout detector 52 detects if the mains power supply is below a previously set threshold; para 0018, lines 1-17).

With respect to respect to claim 8, Chapuis discloses a method for monitoring an output voltage of a voltage supply (see controller 102 connected to Vs which is the voltage supply shown in Fig. 1; see status register 166 and serial interface 172 shown in Fig. 2), the method comprising:
monitoring whether the output voltage is in a target voltage range (claim 3, lines 1-3);
signaling a result of the monitoring to a controller (see controller shown in Figs. 1, 2 and 6; which communicates with each one of the plurality of groups for fault management over respective unidirectional or bidirectional serial lines); and
writing a bit value symbolizing the result into a readout position of a shift register (see controller 102 connected to Vs which is the voltage supply shown in Fig. 1; see status register 166 and serial interface 172 shown in Fig. 2), which is read out first by the microcontroller via a serial interface of the shift register (see shift register connected to the input of the serial interface 172 shown in Fig. 2).
   Chapuis does not specifically disclose a microntroller.
   Menard et al. discloses a microcontroller (see para 0016, lines 1-2 which discloses a microcontroller).
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chapuis to include the controller being a microntroller as taught by Menard et al. for its low time required for performing its operation.

With respect to claim 9, the combination of Chapuis and Menard et al. discloses the method according to claim 8, further comprising:
ongoing application of a voltage, which represents a bit value stored in a first readout position of the shift register to a signal line that is connected to the serial interface (see Chapuis controller 102 connected to Vs which is the voltage supply shown in Fig. 1; see status register 166 and serial interface 172 shown in Fig. 2), which connects the microcontroller (see para 0016, lines 1-2 which discloses a microcontroller) to the shift register (see Chapuis controller 102 connected to Vs which is the voltage supply shown in Fig. 1; see status register 166 and serial interface 172 shown in Fig. 2).


With respect to claim 10, the combination of Chapuis and Menard et al. discloses the method according to claim 8, further comprising:
controlling a system based on measurement data read out from the shift register (see Chapuis the status register 166 determines appropriate action for the detected fault conditions; col. 5, line 65-col. 6, line 2), wherein the measurement data is generated by sensors (see Chapuis sensors 164 shown in Fig. 2), to which the output voltage or a voltage derived from the output voltage is applied (see Chapuis controller 102 connected to Vs which is the voltage supply shown in Fig. 1; see status register 166 and serial interface 172 shown in Fig. 2).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543. The examiner can normally be reached Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/FARHANA A HOQUE/Primary Examiner, Art Unit 2866